On Rehearing.
In its motion for rehearing appellant earnestly and ably contends that the award of $9,000 damages in favor of Patsy Mc-Ginnis is excessive. Upon further consideration of that question we have reached the conclusion that such award is excessive in view of the fact that no permanent injury to the child is shown and such fact was so assumed by the court below. Texas & N. O. R. Co. v. Syfan (Tex. Civ. App.) 43 S. W, 551, 552; Rice v. Reese (Tex. Civ. App.) 110 S. W. 502; Galveston Electric Co. v. Dickey (Tex. Civ. App.) 138 S. W. 1093.
Einal action upon appellant’s motion will be deferred for twenty days. If, within that time, a remittitur of $2,500 upon the judgment in favor of Patsy McGinnis be filed, the motion for rehearing will be overruled. If such remittitur be not so filed, the motion will be granted and the judgment reversed because of its excessive nature.